DETAILED CORRESPONDENCE
Office Action Identifier
This office action is identified as Paper No. 20210414.

Allowable Subject Matter
Claim(s) 2-8 and 10-13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Electronic Communications
According to MPEP 502.03 II, “Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence…”;  therefore, the Examiner will not respond to any internet communications until Applicant(s) file(s) a written statement with the USPTO in accordance with the example shown in MPEP § 502.03 II.  All received e-mail messages including e-mail attachments (i.e., “If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.”) shall be placed into this application’s record in compliance with this section of the MPEP.  The Examiner’s contact information is provided at the end of this office action.

Priority Status
Domestic priority benefit under 35 U.S.C. 119 (e) or under 35 U.S.C. 120, 121, or 365 (c) is acknowledged. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claim(s) 1-20 is/are examined in this office action.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 9, 14-17 and 19-20 is/are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US 20170016870 A1 (“McPeek”).

Claim 1 repeats the subject matter of Claim 19 and rejected in like manner.	

Regarding Claim 9, McPeek discloses wherein the vehicle is a non-autonomous vehicle (see at least Fig. 1).


Regarding Claim 15, McPeek discloses wherein the computing device is selected from a group consisting of a laptop computer (see at least Fig. 1 and 5), a tablet computer, and a cellular telephone.

Regarding Claim 16, McPeek discloses wherein the removable pod is powered by a power source in the vehicle selected from a group consisting of a DC power source (see at least ¶ 27) and a USB port.

Regarding Claim 17, McPeek disclsoes wherein the 3D positioning sensor is selected from a group consisting of Global Positioning System (see at least ¶ 11), Global Navigation Satellite System, BeiDou Navigation Satellite System, Galileo, and combinations thereof.

Regarding Claim 19, McPeek discloses a system (e.g., “Systems”) (see at least Abstract) comprising 
one or more (Only one option is required to satisfy a “one or more” limitation.) processors (see at least ¶ 29-30) and 
memory operably coupled with the one or more processors (see at least ¶ 29-30), 
wherein the memory stores instructions that, in repose to execution of the instructions by the one or more processors, cause the one or more processors to perform the steps, comprising: 
receiving environmental data from a plurality of sensors of a removable pod attached to a vehicle in an environment using a pod mount (see at least ¶ 8, 29-30), 
wherein the plurality of sensors includes at least an inertial measurement unit (IMU) (e.g., “inertial navigation system 105”) (see at least ¶ 11, 29, 42) , a three dimension (3D) positioning sensor (e.g., “three-dimensional point-cloud scanning module 104”, see at least ¶ 29), a camera (see at least ¶ 90), and a Light Detection and Ranging (LIDAR) unit (see at least ¶ 30); 
receiving vehicle data from a Controller Area Network (CAN) bus (see at least ¶ 29-30), 
wherein the removable pod is connected to the CAN bus (see at least ¶ 29-30); 
recording, using a computing device (e.g., “151” from Fig. 1) connected to the removable pod, the combined environmental data and the vehicle data (see at least ¶ 29, 36-37, 43, Fig. 1 with associated text; in particular, ¶ 85-87); 
determining, using the computing device, time stamps for each instance of the environmental data and time stamps for each instance of the vehicle data recorded by the computing device (see at least ¶ 29, 36-37, 43, Fig. 1 with associated text; in particular, ¶ 85-87); and 
transmitting, using the computing device, an aggregation of the time stamped instances of environmental data and the time stamped instances of vehicle data to a remote server (e.g., “post-processing server 106”) (see at least ¶ 29, 36-37, 43, 62-63, Fig. 1 with associated text; in particular, ¶ 85-87).
	
Claim 20 repeats the subject matter of Claim 19 and rejected in like manner.
	
	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 is/are rejected under 35 U.S.C. § 103 as being unpatentable over McPeek and further in view of Official Notice.

	Regarding Claim 18, McPeek discloses wherein receiving vehicle data from a CAN bus comprises the CAN bus interfacing with the vehicle (see at least ¶ 29).
McPeek does not directly disclose an On Board Diagnostic II (OBDII) port.
However, The Examiner takes Official Notice an OBDII port is well known in the vehicle art.  It would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to modify McPeek’s invention by incorporating a diagnostic tool to communicate with a vehicle for maintenance issues as taught by Official Notice in order to collect information about a vehicle.
Contact Information
Primary Examiner Calvin Cheung’s office phone number is (571) 270-7041, and he is best reached Monday-Thursday, 0700-1700 Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad telephone number is (571) 270-3832.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CALVIN CHEUNG/
Primary Examiner, Art Unit 3662B
*Please send all Fax to email.
Calvin.Cheung@USPTO.GOV (email)
571-270-7041 (Direct Telephone Number)